Citation Nr: 1448154	
Decision Date: 10/30/14    Archive Date: 11/05/14

DOCKET NO.  12-18 484	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a right shoulder disability, and if so, whether the reopened claim should be granted.

2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a back disability, and if so, whether the reopened claim should be granted.

3.  Entitlement to service connection for a neck disability.

4.  Entitlement to service connection for a right knee disability.

5.  Entitlement to service connection for a left knee disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans
WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

F. Yankey, Counsel


INTRODUCTION

The Veteran served on active duty from June 1972 to July 1974.  

This case comes before the Board of Veterans' Appeals (Board) on appeal of an August 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  

The Veteran testified before the undersigned at an April 2014 Video Conference hearing.  The hearing transcript is of record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that he has current neck, back, right knee, left knee and right shoulder disabilities, which developed as a result of a jeep accident during active duty service in Guantanamo Bay, Cuba, around September 1973.  He claims he was hospitalized and treated for the injuries at a military hospital at Camp Buckley, and told that he had a separated shoulder and a chipped bone in his back.  He also claims that he experienced headaches at that time.  He also testified that he was later sent back to the United States and stationed at Camp Lejune, from October 1973 to January 1974, where he was placed on no duty status for 12 weeks.  

With regard to post-service treatment, the Veteran testified that he first filed a claim for service connection at the VA in 1984, but that he continued working until he slipped and fell while working and reinjured his right shoulder and consequently, underwent surgery for that shoulder in November of 1989 at St. Dominic Hospital.  He also reported that he was first diagnosed with arthritis in the 1980's, and that he currently receives treatment for his disabilities at the VA hospital in Jackson, Mississippi, and from his private physician in Prentiss, Mississippi.  He also noted that he has been receiving disability benefits from the Social Security Administration (SSA) since June of 2010.  

The Board acknowledges that, unfortunately, all of the Veteran's service treatment records could not be obtained.  Under such circumstances, the Court has held that there is a heightened obligation on the part of VA to explain findings and conclusions and to consider carefully the benefit of the doubt rule.  Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  Available service treatment records, which include enlistment and discharge examinations and some treatment entries, are negative for any evidence of neck, back, right or left knee, or right shoulder disability or injury, or jeep injury in service.  

As noted above, the Veteran reported that he was sent back to the United Sates from Guantanamo Bay and stationed at Camp Lejune, North Carolina, from October 1973 to January 1974, where he was placed on no duty status for 12 weeks, due to the jeep accident.  A May 2010 Formal Finding on the Partial Unavailability of Service Treatment Records indicates that records dated from June 21, 1972 to July 1, 1974 could not be obtained.  Furthermore, a PIES request shows that a request was made for records of a motor vehicle accident at Guantanamo Bay in September 1973.  However, the record does not reflect that any efforts were made to obtain any records of treatment from October 1973 to January 1974 at Camp Lejune, and there has been no formal finding that these records are unavailable.  The Board finds that the Veteran has reasonably identified records that may be available.  Under the circumstances of this case, where service department records are missing at no fault of the Veteran, additional efforts are required to search alternative sources covering his entire active duty service including any treatment at Camp Lejune from October 1973 to January 1974.  38 U.S.C.A. § 5103A; see Washington v. Nicholson, 19 Vet. App. 362 (2005) (holding that where service treatment records are missing, VA has a duty to search for alternate sources of records). 

The Veteran has also reported treatment at the VA Medical Center in Jackson, Mississippi since the 1980's and current treatment from his private physician, Dr. Ashley Goval, in Prentiss, Mississippi.  No records of this reported medical treatment are currently associated with the claims file.

The procurement of potentially pertinent medical records referenced by the Veteran is required.  As it appears that there may be available service medical records, VA treatment records, and private treatment records that are not presently associated with the claims folder, a remand is required.  See 38 C.F.R. § 3.159(c)(2).  

Finally, as noted above, during his April 2014 Board hearing, the Veteran reported that he was receiving disability benefits from the Social Security Administration  (SSA).  An Explanation of Determination, from the SSA, indicating that the Veteran was determined to be disabled since December 2009, due to pain in the shoulders, elbow, neck, knees, carpal tunnel syndrome, hypertension, gout, cholesterol, and disc in back.  However, the records used to make this determination are not currently associated with the claims file.  Where there has been a determination with regard to SSA benefits, any records concerning that decision that are relevant to the Veteran's claim must be obtained.  Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2009); Tetro v. Gober, 14 Vet. App. 100, 108-09 (2000); Murincsak v. Derwinski, 2 Vet. App. 363, 372 (1992).  The SSA records are relevant to the Veteran's claim for service connection for a neck, back, right and left knee, and right shoulder disability because he has reported having problems with his neck, back, right and left knees, and right shoulder, during service and since his discharge.  Therefore, the SSA records may contain information related to the onset, nature and etiology of the Veteran's claimed disabilities.  A remand is warranted so that VA may make reasonable efforts to obtain the SSA records.
Accordingly, the case is REMANDED for the following actions:

1.  Contact the SSA and obtain a copy of that agency's decision concerning any claim made by the Veteran for disability benefits, including any medical records used to make the decision.

2.  Undertake appropriate development to obtain a complete copy of the Veteran's service treatment records, including the aforementioned records of treatment at Camp Lejune, North Carolina from October 1973 to January 1974, through official channels, with any necessary follow up requests.  

In addition, obtain the Veteran's complete service personnel records, to include a specific request for records showing that the Veteran was transferred back to the states from Guantanamo Bay and was on a 12 week no duty status.  See hearing transcript, p. 4.   

If the records are not available, search alternate sources of records.  If the RO or the AMC is unsuccessful in obtaining any such evidence, it should document the efforts to obtain the records, and if the records are unavailable, make a finding to that effect.

3.  The RO should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his claimed neck, back, right and left knee, and right shoulder disabilities.  After acquiring this information and obtaining any necessary authorization, the RO should obtain and associate these records with the claims file. 

The RO should also obtain any outstanding VA medical records dated from January 1980 to the present.

4.  After completing the above actions and any other notification or development deemed necessary, readjudicate the claims.  If any benefit sought on appeal is not granted, the Veteran and his representative should be provided a supplemental statement of the case and an appropriate period of time for response.  The case should then be returned to the Board for further consideration, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
LESLEY A. REIN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


